Case 4:20-cv-11272-IT Document 41-3 Filed 07/22/20 Page 1 of 7




              EXHIBIT C
Case 4:20-cv-11272-IT Document 41-3 Filed 07/22/20 Page 2 of 7
Case 4:20-cv-11272-IT Document 41-3 Filed 07/22/20 Page 3 of 7
Case 4:20-cv-11272-IT Document 41-3 Filed 07/22/20 Page 4 of 7
           Case 4:20-cv-11272-IT Document 41-3 Filed 07/22/20 Page 5 of 7



July 20, 2020

                         Coinbase, Inc.: Certificate of Authenticity of Records




  To: International Affairs Division,
  Criminal Affairs Bureau
  Ministry of Justice
  1-1-1 Kasumigaseki, Chiyoda-ku, Tokyo 100-8977
  TEL: +81-3-3592-7049
  FAX: +81-3-3592-7063
  E-MAIL: cabiad@i.moj.go.jp




I, Vincent Carpio, am employed at Coinbase, Inc., PO Box 26409, San Francisco, California,
94126.

I have identified transactions from Anthony Ghosn to Peter Taylor in our platform for over
$500,000 USD, from January 21, 2020 through May 15, 2020, as shown in the chart below.




Coinbase
PO Box 26409 | San Francisco, CA | 94126
           Case 4:20-cv-11272-IT Document 41-3 Filed 07/22/20 Page 6 of 7




Anthony Ghosn Sends:




Peter Taylor Receives:




I further certify that:

            A) such records were created at or near the time of the occurrence of the matters set
               forth, or from information transmitted by a person with knowledge of those
               matters;




Coinbase
PO Box 26409 | San Francisco, CA | 94126
           Case 4:20-cv-11272-IT Document 41-3 Filed 07/22/20 Page 7 of 7



            B) such records were kept in the ordinary course of business activity at Coinbase,
               Inc.; and

            C) the business activity made such records available as a regular practice.

I certify that the foregoing is true and correct to the best of my knowledge.




By:
        Vincent Carpio
        Investigations Manager
        Vincent.Carpio@Coinbase.com
        Coinbase, Inc.




Coinbase
PO Box 26409 | San Francisco, CA | 94126
